DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to the applicant’s RCE application filed on July 5, 2022 and wherein the Applicant has amended claims 1, 7-11, and canceled claim 2. In an Examiner-initiated telephone interview with the Applicant Attorney David D. Brush (registration number 34,557) on August 11, 2022, the Applicant has further amended claim 9.
In virtue of this communication, claims 1, 3-11 are currently pending in this Office Action.

Response to Remarks and Reasons for Allowance
With respect to the prior art rejection of independent claim 1 under 35 USC §102(a)(1), as set forth in the previous Office Action, the Applicant’s amendment, including through the Examiner Amendment as attached Examiner Amendment Claim List and the cancelation of claim 2, and argument, see paragraphs 3-4 of page 9, paragraphs 3-rest of page of page 10, paragraphs 1, 6 of page 11, paragraphs 1-2 of page 12 in Remarks filed on July 5, 2022, have been fully considered, and the argument is persuasive. Therefore, the above prior art rejection of independent claim 1 under 35 USC §102(a)(1), as set forth in the previous Office Action, has been withdrawn. For the at least similar reasons described in claim 1 above, the prior art rejection of other independent claims 7, 9, 11 and dependent claims 3-6, 10, as set forth in the previous Office Action, has been withdrawn.

Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Examiner’s Amendment
Authorization for this examiner’s amendment was given in an Examiner-initiated telephone interview with Applicant Attorney David D. Brush (registration number 34,557) on August 11, 2022 and the application’s claims have been amended and as shown in the attached Examiner Amendment Claim List.

Allowable Subject Matter
Claims 1, 3-11 are in condition for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESHUI ZHANG/
Primary Examiner, Art Unit 2654